DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   Additionally, the title recites “hypervocal.”  The examiner assumes the applicant meant hyperfocal.
The disclosure is objected to because of the following informalities: [0008, 0022, 
0069] recites “replay optic.”  The examiner was unsure if “replay optic” should be “relay optic” found elsewhere in the disclosure.
	Figs. 7-9 illustrate portion labeled “606” but is not described in the disclosure.
	
Claim Objections
Claims 2 and 19 objected to because of the following informalities:  The claims recite “replay optics” but refer back to “relay optics” or a form thereof.  Appropriate correction is required.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Publication 2018/0308455) in view of Urbach (US Publication 2016/0343164) and in further view of Blum (US Publication 2018/0348524).
Regarding independent claim 1, Hicks teaches an optical display system comprising: 
an adaptive pupil device locatable at the pupil of a projection system; wherein the adaptive pupil device comprises a digital display device (Hicks teaches of having an adaptive pupil device which displays an image at a pupil of a projection system. See [0136-0139], Figs. 9A/9B.  The device provides a smaller higher detailed image located at a gaze (pupil) area of the projection screen.  The images provided on the projection screen are provided by display device receiving digital images, thereby providing a digital display device ([0170]));
the digital display device being configured to select a sub-area of the pupil of the projection system to thereby provide a sub-pupil of the projection system (In [0139], Hicks teaches of using eye-tracking to determine where a user is looking and determining a size of a focus area around a focal point);
wherein said digital display device is configured to control the selection of said size and the position of the sub-pupil; (Based on a user’s eye information ([0138]) the display provides a size and position of a sub-pupil as illustrated in Fig. 9B); 
wherein said digital display device is configured to select a size and a position of the sub-pupil such that the sub-pupil, …..corresponds to a single viewport through which the projected virtual image is viewable by the user's eye (Fig. 9B illustrates a size and position of the sub-pupil of an eyebox area (image that can be seen) which corresponds to a single viewport through which the projected virtual image is viewable at a higher resolution than other areas of the eye-box viewable by the user’s eyes);
Although Hicks teaches of having a sub-pupil which displays an image at a higher resolution, Hicks does not explicitly teach:
in focus beyond the hyperfocal distance.
However, in the same field of endeavor, Urbach discloses a VR/AR device which uses eye-tracking to determine where to provide an image having a higher resolution and sharper focus which is in the eye-gaze of a user versus an image outside the eye-gaze of a user having a lower resolution or out of focus (less sharp) [0066].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the optical display system comprising an eye-tracker and controlling a sub-pupil to be at a higher resolution at the eye-gaze of a user, as taught by Hicks; to include the feature or providing an image at an eye-gaze of a user to have higher resolution and sharper focus as compared to an image outside the eye-gaze of a user, as disclosed by Urbach, to reduce network resources.
Although Hicks teaches of providing an image via a digital display device to an eye-box of a projection system, Hicks does not explicitly teach:
relay optics arranged in optical communication between said…display device and an eye box; when relayed by said relay optics on a user's eye at the eyebox,
However, in the same field of endeavor, Blum teaches of using an optical combiner in relay optics in a VR/AR device ([0018]) in the optical path of transmitting light from a display device ([0022, 0114, 0118-0120, 0125, 0139]).  Blum further discloses the use of different display types in [0117].  Additionally, Blum discloses of relay optics that change the focal length and provides optical power ([0124]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the optical display system comprising an eye-box and a display device which presents an image to an eye-box of a user, as disclosed by the combination of Hicks and Urbach; to include the use of an optical combiner in relay optics to relay an image to a user’s view (eye-box) from a display device, as disclosed by Blum to help provide an AR/VR device which is easy to use and has acceptable fashion, look, weight and cost ([0003]).
Regarding dependent claim 2, Hicks, as modified by Urbach and Blum, discloses the optical display system of claim 1, wherein:
said replay optics comprises an optical combiner (See teachings of Blum in claim 1).
Regarding dependent claim 3, Hicks, as modified by Urbach and Blum, discloses the optical display system of claim 2, wherein:
optical combiner is free space optical combiner (Blum teaches in [0018] that the topical combiner is a free space (located in free positions in relation to the AR unit main body or eyeglass lens) optical combiner).
Regarding dependent claim 4, Hicks, as modified by Urbach and Blum, discloses the system of claim 1, wherein:
said digital display device comprises a micro display panel (Blum further discloses the use of micro displays ([0117]).
Regarding dependent claim 5, Hicks, as modified by Urbach and Blum, discloses the system of claim 4, wherein:
said micro display panel comprises an MEMS, DMD or LCoS (Blum, [0117]).
Regarding dependent claim 8, Hicks, as modified by Urbach and Blum, discloses the optical system of claim 1, wherein:
said digital display device comprises a micro display panel, and wherein said micro display panel is configured to steer the projected image beam (In [0138], Blum further teaches that the micro-display focuses and transmits the light.  Focusing the light is construed as a type of steering).
Regarding dependent claim 9, Hicks, as modified by Urbach and Blum, discloses the optical system of claim 1, wherein:
said relay optics are configured to introduce optical power to the system so that the location of the projected image can be varied to produce multiple focal planes (See claim 1 and [0124]).
Regarding dependent claim 10, Hicks, as modified by Urbach and Blum, discloses the optical system of claim 1, wherein:
said optical system comprises a head mounted display (Hicks, [0002, 0139]).
Regarding independent claim 11, Hicks teaches an optical method comprising, selecting, by a digital display device located at the pupil of a projection system, a sub-area of the pupil of the projection system to thereby provide a sub-pupil of the projection system; (Hicks teaches an optical method of a display device which displays an image at a pupil of a projections ([0136-0139, Figs. 9A/9B).   The images on the projection screen are provided by a display device receiving digital images, thereby indicating a digital display device ([0170]);
and where the step of selecting, by a digital display device located at the pupil of a projection system In [0139], Hicks teaches of using eye tracking to determine where a user is looking and determining a size of a focus area around a focal point);
 the sub-area of the pupil of the projection system comprises selecting the size and position of the sub-pupil projections system such that the relayed sub-pupil corresponds to a single viewport through which a virtual image projected from the projector system is viewable… by a user's eye at the eyebox  (Fig. 9B illustrates a size and position of the sub-pupil of an eye box area (image that can be seen) which corresponds to a single viewport through which the projected virtual image is viewable at a higher resolution than other areas of the eye-box viewable by the user’s eyes);
Although Hicks teaches of having a sub-pupil which displays an image at a higher resolution, Hicks does not explicitly teach:
in focus beyond the hyperfocal distance 
However, in the same field of endeavor, Urbach discloses a VR/AR device which uses eye-tracking to determine where to provide an image having a higher resolution and sharper focus which is in the eye-gaze of a user versus an image outside the eye-gaze of a user having a lower resolution or out of focus (less sharp) [0066].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the optical method comprising an operation of an eye-tracker and controlling a sub-pupil to be at a higher resolution at the eye-gaze of a user, as taught by Hicks; to include the feature or providing an image at an eye-gaze of a user to have higher resolution and sharper focus as compared to an image outside the eye-gaze of a user, as disclosed by Urbach, to reduce network resources.
Although Hicks teaches of providing an image via a digital display device to an eye-box of a projection system, Hicks does not explicitly teach:
relaying, by optics arranged in optical communication between said digital display device and an eye box; the sub-pupil to the eye box; 
However, in the same field of endeavor, Blum teaches of using an optical combiner in relay optics in a VR/AR device ([0018]) in the optical path of transmitting light from a display device ([0022, 0114, 0118-0120, 0125, 0139]).  Blum further discloses the use of different display types in [0117].  Additionally, Blum discloses of relay optics that change the focal length and provides optical power ([0124]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the optical method comprising an operation of using aneye-box and a display device which presents an image to an eye-box of a user, as disclosed by the combination of Hicks and Urbach; to include the use of an optical combiner in relay optics to relay an image to a user’s view (eye-box) from a display device, as disclosed by Blum to help provide an AR/VR device which is easy to use and has acceptable fashion, look, weight and cost ([0003]).
Regarding dependent claim 12, Hicks, as modified by Urbach and Blum, discloses the optical method of claim 11, wherein the step of relaying, by optics arranged in optical communication between said digital display device and an eye box; the sub-pupil to the eye box; comprise:
 relaying the sub-pupil to the eye box via an optical combiner (See teachings of Blum in claim 11).
Claims 13-15 and 18-19 have similar limitations to claims 3-5 and 8-9 (in view of claim 11) and are rejected in the same manner.
Regarding independent claim 20, Hicks teaches an optical display system for augmented and/or virtual reality system; the optical display system comprising: 
an adaptive pupil device locatable at the pupil of a projection system; wherein the adaptive pupil device comprises a digital display device (Hicks teaches of having an adaptive pupil device which displays an image at a pupil of a projection system. See [0136-0139], Figs. 9A/9B.  The device provides a smaller higher detailed image located at a gaze (pupil) area of the projection screen.  The images provided on the projection screen are provided by display device receiving digital images, thereby providing a digital display device ([0170]));
the digital display device being configured to select a sub-area of the pupil of the projection system to thereby provide a sub-pupil of the projection system (In [0139], Hicks teaches of using eye-tracking to determine where a user is looking and determining a size of a focus area around a focal point);
wherein said digital display device is configured to control the selection of said size and the position of the sub-pupil; (Based on a user’s eye information ([0138]) the display provides a size and position of a sub-pupil as illustrated in Fig. 9B); 
wherein said digital display device is configured to select a size and a position of the sub-pupil such that the sub-pupil, …..corresponds to a single viewport through which the projected virtual image is viewable by the lens-detector… (Fig. 9B illustrates a size and position of the sub-pupil of an lens-detector area (image that can be seen) which corresponds to a single viewport through which the projected virtual image is viewable at a higher resolution than other areas of the lens-detector which is viewable by the user’s eyes);
Although Hicks teaches of having a sub-pupil which displays an image at a higher resolution, Hicks does not explicitly teach:
in viewable by the lens-detector hyperfocal distance.
However, in the same field of endeavor, Urbach discloses a VR/AR device which uses eye-tracking to determine where to provide an image having a higher resolution and sharper focus which is in the eye-gaze of a user versus an image outside the eye-gaze of a user having a lower resolution or out of focus (less sharp) [0066] and viewable on the lenses of the HMD ([0085]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the optical display system comprising an eye-tracker and controlling a sub-pupil to be at a higher resolution at the eye-gaze of a user, as taught by Hicks; to include the feature or providing an image at an eye-gaze of a user to have higher resolution and sharper focus as compared to an image outside the eye-gaze of a user, as disclosed by Urbach, to reduce network resources.
Although Hicks teaches of providing an image via a digital display device to an eye-box of a projection system, Hicks does not explicitly teach:
relay optics arranged in optical communication between said…display device and an eye box; when relayed by said relay optics on to a target area of a lens-detector
However, in the same field of endeavor, Blum teaches of using an optical combiner in relay optics in a VR/AR device ([0018]) in the optical path of transmitting light from a display device ([0022, 0114, 0118-0120, 0125, 0139]).  Blum further discloses the use of different display types in [0117].  Additionally, Blum discloses of relay optics that change the focal length and provides optical power ([0124]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the optical display system comprising an eye-box and a display device which presents an image to an eye-box of a user, as disclosed by the combination of Hicks and Urbach; to include the use of an optical combiner in relay optics to relay an image to a user’s view (eye-box) from a display device, as disclosed by Blum to help provide an AR/VR device which is easy to use and has acceptable fashion, look, weight and cost ([0003]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Publication 2018/0308455) in view of Urbach (US Publication 2016/0343164), Blum (US Publication 2018/0348524) and in further view of Maltz (US Publication 2012/0019662).
Regarding dependent claim 6, Hicks, as modified by Urbach and Blum, discloses the optical display system of claim 1, further comprising:
an eye tracking and sensing device configured…and pupil size of the user's eye (Hicks teaches pupil size in [0136]);
Hicks does not explicitly teach:
..to monitor the gaze angle
However, in the same field of endeavor, Maltz teaches of using eye-tracking to determine a gaze angle of the user ([0043]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the optical display system having eye-tracking, as disclosed by the combination of references; to include the feature of using eye-tracking and determining an eye gaze angle, as disclosed by Maltz to implement eye control in various types of devices ([0007]).
Claim 16 has similar limitations to claim 6 and is rejected in the same manner in view of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693